Citation Nr: 1031531	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 40 percent for spine 
disability, characterized as lumbago, from August 7, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from June 1941 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2004 rating decision in which the RO continued a 20 
percent rating for service-connected spine disability 
characterized as lumbago.  The Veteran filed a notice of 
disagreement (NOD) later that month, and the RO issued a 
statement of the case (SOC) in January 2005.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in February 2005.

In a December 2006 rating decision, the RO assigned a 40 percent 
rating for the Veteran's service-connected lumbago, effective 
August 7, 2006.  Also in December 2006, the RO denied the 
Veteran's claim for service connection for Paget's disease.

In January 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.

In June 2007, the undersigned Veterans Law Judge granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

In July 2007, the Board remanded the claim on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional action, including affording the Veteran full 
opportunity to file an NOD with the December 2006 denial of his 
claim for service connection for Paget's disease.  The AMC 
construed an August 2007 statement from the Veteran as expressing 
disagreement with the denial of service connection for Paget's 
disease, and issued a SOC on that issue on March 5, 2008. 
Thereafter, the claims file reflects two copies of a VA Form 9, 
Appeal to Board of Veterans' Appeals.  One copy is dated April 7, 
2008.  This copy does not bear a date stamp from the RO.  The 
second copy is also dated April 7, 2008, but is date stamped as 
received by the RO on October 27, 2008 (well after the time 
period for filing a substantive appeal).

In June 2008, the Board determined that an increased rating of 40 
percent for spine disability characterized as lumbago, for the 
period from June 17, 2004 through August 6, 2006, was warranted.  
In the introduction of the decision, the Board noted that Veteran 
had not timely perfected an appeal on the matter of service 
connection for Paget's disease.

While the RO awarded a higher rating of 40 percent for lumbar 
spine disability from August 7, 2006, as a higher rating is 
available after that date, and the appellant is presumed to be 
seeking the maximum available benefit, the Board considered the 
claim for higher rating from August 7, 2006 as remaining viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, 
in June 2008, the RO remanded that matter to the RO, via the AMC, 
for additional development.  After accomplishing the requested 
action, the AMC denied a rating greater than 40 percent for 
lumbago, from August 7, 2006 (as reflected in a July 2009 
supplemental SOC (SSOC)), and returned that matter to the Board.

In November 2009, as regards Paget's disease, the Board accepted 
the Veteran's April 2008 VA Form 9 (the copy without the RO date 
stamp) as being timely filed, but denied the claim for service 
connection on the merits.  The RO remanded the claim for an 
increased rating for the lumbar spine disability to the RO, via 
the AMC, for additional development.  After accomplishing the 
requested action, the RO continued the denial of the remaining 
claim (as reflected in a May 2010 SSOC), and returned the matter 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal have been accomplished.

2.  Pertinent to the claim for increase from August 7, 2006, the 
Veteran's service-connected lumbar spine disability has primarily 
been manifested by decreased range of motion with pain; however, 
there has been no ankylosis of the thoracolumbar spine, , or 
incapacitating episodes, and the most persuasive medical evidence 
indicates that there are no separately ratable neurological 
manifestations of lumbar spine disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for spine 
disability, characterized as lumbago, from August 7, 2006, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Formula for Rating Intervertebral Disc 
Syndrome (IVDS) Based on Incapacitating Episodes (2006-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in post-rating letters dated in August 2005, 
August 2007, November 2008, and May 2009, the RO provided notice 
to the Veteran regarding what information and evidence was needed 
to substantiate the claim for an increased rating, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
August 2007, November 2008, and May 2009 letters also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The August 2005, 
August 2007, and November 2008 letters specifically informed the 
Veteran to submit any evidence in his possession pertinent to the 
claim (consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 in effect prior to May 30, 2008).  

In addition, the January 2005 SOC, along with November 2008 and 
May 2009 letters, set forth applicable criteria for the General 
Rating Formula for Rating Diseases and Injuries of the Spine.  
The May 2009 letter also set forth the applicable criteria for 
Rating IVDS Based on Incapacitating Episodes.  After issuance of 
the post-rating letters and the January 2005 SOC, and opportunity 
for the Veteran to respond, the May 2010 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim remaining on appeal.  Pertinent medical evidence 
associated with the claims file consists of VA treatment records; 
letters from Dr. Wilson, a private physician; a letter from Dr. 
Heinrich (the Veteran's daughter); and the reports of August 
2006, December 2008, and March 2010 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's January 2007 Board hearing, along 
with various written statements provided by the Veteran, and by 
his family members and his representative, on his behalf.  No 
further RO action on this matter, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran. 38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Historically, by rating action of February 1947, the RO granted 
service connection for lumbago, and assigned a noncompensable 
rating.  A July 1947 rating decision granted an increased rating 
of 10 percent, and a June 1974 rating decision granted an 
increased rating of 20 percent.  The Veteran filed his current 
claim for an increased rating in June 2004.  The October 2004 
rating decision continued the 20 percent rating for lumbago and 
the December 2006 rating decision increased the rating from 20 to 
40 percent effective August 7, 2006, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5237, for lumbosacral or cervical 
strain.

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  As the claim remaining on appeal pertains 
to the period from August 7, 2006, only the revised criteria are 
applicable.

Under the General Rating Formula, a 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent rating is assignable for unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-ups, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are to be considered in conjunction with 
diagnostic codes predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating higher than 40 percent 
for the Veteran's service-connected lumbar spine disability is 
not warranted at any point pertinent to August 2006 claim for 
increase..

The report of the August 2006 VA examination reflects the 
Veteran's complaints of daily low back pain sometimes involving 
the upper back but without radiation into the legs.  On physical 
examination, there was mild lumbar flattening, mild atrophy, 
moderate guarding, severe pain with motion, moderate tenderness, 
and severe weakness.  There were no muscle spasms or ankylosis.  
Range of motion of the thoracolumbar column was 15 to 30 degrees 
on flexion, 15 to 10 degrees on extension, 0 to 5 degrees on 
right lateral flexion, 0 to 10 degrees on left lateral flexion, 0 
to 5 degrees on right rotation, and 0 to 10 degrees on left 
rotation, with pain throughout.  On motor examination, hip, knee, 
ankle, and great toe showed active movement against some 
resistance (4/5).  Sensory examination was normal (2).  The 
Veteran had hypoactive (1+) knee jerk, and absent ankle jerk (0), 
bilaterally.  An X-ray showed evidence of severe degenerative 
disk changes involving the lower lumbar spine.  It was noted that 
the Veteran was unable to walk more than a few yards and had a 
history of unsteadiness and falls.  The examiner noted that these 
complaints were unrelated to the lumbar spine disability as there 
had been no history of neurological compromise related to the 
back that would explain the symptoms.  Rather, the examiner 
opined that the symptoms were more likely age-related.

A December 2006 VA outpatient treatment record reflects that the 
Veteran reported no changes in chronic back pain and no new 
radicular symptoms.  In May 2007, it was noted that the Veteran 
had fallen several times recently.  He reported having pain in 
his legs at night and tingling in his legs.  

The report of a December 2008 VA orthopedic examination reflects 
the Veteran's complaints of daily back pain.  He also reported 
pain in both lower extremities to his ankles without any 
numbness.  In the prior year, he had no incapacitating episodes 
and no recommendations for bed rest.  On physical examination, 
the Veteran was only able to walk 10 to 12 paces with a cane from 
a wheelchair to the examining table.  There was tenderness to 
palpation of the lower paralumbar muscles without muscle spasms 
and pain on midline percussion of the lumbar spine.  Deep tendon 
reflexes were 1/4.  Seated straight leg raises on the right and 
left were to 60 degrees with ipsilateral complaints of calf 
discomfort.  Muscle strength testing of the quadriceps was 4/5 
and muscle strength testing of the gastrocnemius was 5/5.  
Sensory to light touch and scratch in the thighs, legs, and 
ankles was normal.  Range of motion testing was not performed 
because the Veteran said he was unable to stand that long and was 
afraid he might fall.  The examiner diagnosed multilevel 
degenerative disc disease, facet degenerative joint disease, plus 
Paget disease.  It was noted that functional impairment was at 
least moderately severe, some weakness, some fatigability, some 
incoordination but the major functional impact was pain.    

The report of the December 2008 VA neurology examination reflects 
the Veteran's complaints of back pain, and difficulty standing or 
walking.  On objective examination, tone was mildly increased 
diffusely, power was 4/5 proximally in the right lower extremity 
and 4+/5 in the left lower extremity.  Deep tendon reflexes were 
diffusely hyperactive.  Sensation was decreased bilaterally in a 
stocking distribution to light touch, monofilament, and 
temperature.  He was ataxic with heel shin testing bilaterally.  
Seated straight leg raise testing was positive at 50 degrees, 
bilaterally.  The examiner assessed low back pain, lumbar 
stenosis.  In a June 2009 addendum to the report, the examiner 
opined that the Veteran had "separately ratable neurologic 
disability in addition to his orthopedic disability as a 
manifestation of the service-connected lumbar spine disability."  
The examiner further opined that the Veteran had multilevel 
lumbar degenerative disc disease (DDD) with evidence of spinal 
stenosis and multilevel radiculopathy.  The examiner noted that 
the opinion was based on the history provided in addition to 
radiology reports and physical findings.

In an August 2009 letter, the Veteran's daughter, who is a 
physician, stated that the Veteran had chronic radiating pain 
from his lower back to left shoulder often resulting in painful 
muscle spasms in his lower back.  She said that the Veteran's 
condition had progressively worsened and caused general 
stiffness, especially when rising in the morning.  She said that 
the Veteran could not take care of himself and needed help shower 
and dressing.  She noted that the Veteran had fallen several 
times and could not get up without assistance.  She said that the 
Veteran's most disturbing problem was his inability to walk and 
that he could only walk a few steps with the assistance of a 
cane.  

The report of the March 2010 VA neurology examination reflects 
that the Veteran's complaints of numbness, paresthesias, leg or 
foot weakness, and unsteadiness.  He also reported having 
decreased motion, stiffness, weakness, and constant lumbar spine 
pain.  He denied radiation of pain, fatigue, muscles spasms, and 
falls.  He also denied having any incapacitating episodes.  He 
was unable to walk more than a few yards.  On physical 
examination, there was lumbar flattening but no other deformities 
of the spine and no ankylosis.  There were no muscles spasms, 
atrophy, guarding, pain with motion, tenderness, or weakness.  On 
motor examination, the Veteran had active movement against full 
resistance (5/5) in the hips, knees, ankles, and great toes; 
however, the examiner noted that the Veteran's leg muscles could 
only defy gravity for a few seconds at a time.  Muscle tone was 
normal and there was no muscle atrophy.  Sensory examination was 
normal (2/2) on vibration, pinprick, light touch, and position 
sense testing.  On reflex examination, knee jerk was hypoactive 
(1+) and ankle jerk was absent (0), bilaterally.  

The recorded range of motion of the thoracolumbar column was to 
10 degrees on extension, 30 degrees on flexion, 10 degrees on 
bilateral lateral flexion, and 30 degrees on bilateral rotation 
with pain throughout.  The examiner noted that there was no 
additional limitation following repetitive testing.  Straight leg 
testing was positive.  There was no paraspinal tenderness.  
Muscle strength was 5/5 but with very limited stamina.  There was 
no muscle atrophy and muscle tone was normal.  Sensory was intact 
to light touch.  An X-ray showed new focal sclerosis in the L2 
vertebral body posterior inferior, which was noted as possibly 
being related to Paget's disease.  Disc space narrowing was 
severe at L4-5 and L5-S1 greater than L3-4.  There was facet 
hypertrophy in the lower lumbar spine.  On reflex examination, 
the Veteran had 1+ knee jerk and absent ankle jerk, bilaterally.  

A nerve conduction study (NCS) and electromyography (EMG) was 
ordered to rule out neuropathy versus lumbar radiculopathy.  It 
was noted that the findings were compatible with mild peripheral 
neuropathy with motor component due to some axons loss, but that 
there was no evidence of lumbar radiculopathy.  

As indicated, to warrant a higher, 50 percent rating under the 
General Rating Formula, the evidence must show unfavorable 
ankylosis of the entire thoracolumbar spine.  The Board notes 
there has been no of ankylosis of the spine.  In this regard, the 
August 2006 and March 2010 examiner both specifically noted that 
there was no ankylosis.  Hence, these findings do not support a 
rating in excess of 40 percent.  

In this case, the 40 percent rating assigned properly compensates 
the Veteran for the extent of his functional loss due to pain and 
other factors set forth in §§ 4.40 and 4.45, and DeLuca.  In 
reaching this determination, the Board notes that the March 2010 
examiner specifically noted that there was no additional 
limitation with repeated range of motion testing.  While the 
Veteran has complained of pain, the Board notes that the rating 
criteria contemplate symptoms such as pain, stiffness, aching, 
etc., if present.  Moreover, there is simply no medical evidence 
to support a finding that the Veteran's pain is so disabling as 
to effectively result in unfavorable ankylosis of the spine, 
which, as indicated above, is required for the next higher 
rating.

Overall, the Board finds that the medical evidence is most 
consistent with no more than a 40 percent rating under the 
General Rating Formula.  Since the overall record does not 
support the assignment of the next higher, 50 percent rating 
under the General Rating Formula, it logically follows that no 
higher rating under these criteria is assignable.  

The Board points out that, under Note (1) of the General Rating 
Formula, VA must also consider whether combining ratings for 
orthopedic and neurological manifestations would result in a 
higher rating for the Veteran's service-connected lumbar spine 
disability.  neurological disability is evaluated on the basis of 
nerve paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  See 
38 C.F.R. §§ 4.120-4.124a.  

At the outset, the Board notes that the Veteran clearly has a 
neurological disability affecting his lower extremities, which 
has resulted in the Veteran's inability to walk more than a few 
steps with the assistance of a cane.  The question, however, is 
whether the Veteran's neurological disability is related to his 
service-connected lumbar spine disability.  In this regard, 
although there is conflicting medical evidence of record, the 
Board finds that the most probative medical evidence of record 
indicates that the Veteran's neurological disability is not 
related to his lumbar spine.  

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 5 
Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).  The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual premise, 
based on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the December 2008 VA examiner who conducted the 
neurological examination opined that the Veteran has separately 
ratable neurological disability as a manifestation of his 
service-connected lumbar spine disability.  She noted that the 
Veteran had lumbar DDD with evidence of spinal stenosis and 
multilevel radiculopathy.  She further stated that her opinion 
was based on the history provided in addition to radiology 
reports and physical findings.  The March 2010 VA examiner, 
however, opined that the Veteran did not have lumbar 
radiculopathy, but, rather, mild peripheral neuropathy.  In 
addition to the Veteran's claims file, radiology reports, and a 
physical examination, the March 2010 VA examiner's opinion was 
based on the results of a NCS and EMG, diagnostic tools used to 
specifically assess neurological disabilities.  By contrast, the 
March 2008 VA examiner's opinion was not based on a NCS or EMG, 
and is, therefore, accorded less weight..

The Board also notes that the Veteran has repeatedly denied 
lumbar pain radiating into his lower extremities, which is 
contrary to the March 2008 VA examiner's assessment that the 
Veteran has multilevel radiculopathy and tends to support the 
March 2010 VA examiner's opinion.  The March 2010 VA examiner's 
opinion is also supported by the August 2006 VA examiner's 
opinion that the Veteran did not have a history of neurological 
compromise related to the back that would explain these 
particular symptoms and that the Veteran's symptoms are likely 
age-related.  In this regard, the Board notes that the Veteran is 
currently 96 years old.

As regards the Veteran's daughter, while, in her letter, she 
identified herself as a medical doctor, her specialty is unclear.  
She has not identified herself as a neurologist or as having 
specific knowledge in this area.  Further she stated that the 
Veteran's pain radiated from his low back to his left shoulder 
rather than into his lower extremities.  She discussed the 
Veteran's inability to walk, but did not provide an opinion 
linking this disability to the Veteran's service-connected lumbar 
spine.  Even if the Board were to infer such an opinion from her 
letter, she offers no explanation or rationale supporting such a 
relationship.

Therefore, the Board finds that the most probative medical 
evidence of record supports a finding that the Veteran  does not 
have separately ratable neurological manifestations of the 
Veteran's lumbar spine disability.  The Board notes that, while 
this evidence indicates that the  Veteran has peripheral 
neuropathy, there is no medical evidence even suggesting that 
this disability is in any way related to his lumbar spine.  

The Board reiterates that it has certainly considered the 
Veteran's assertions as to his spine symptoms-which he is 
certainly competent to provide.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, the criteria needed to support an increased 
rating-a showing of ankylosis of the thoracolumbar spine, 
identification of separately ratable neurological manifestations 
of the lumbar spine disability-are medical findings that  are 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, while the 
appellant's complaints have been considered, they are not 
considered more persuasive on these points than the objective 
medical findings which, as indicated above, do not support the 
claim for higher rating.

The Board also notes that no other provision of the rating 
schedule provides a basis for any higher rating.  The Formula for 
Rating IVDS (intervertebral disc syndrome) Based on 
Incapacitating Episodes provides an alternative method of 
evaluating lumbar spine disability.  While DDD is shown, a rating 
in excess of 40 percent is not warranted based on any of the 
criteria for rating IVDS.  In this case, IVDS attacks are simply 
not shown.  For the criteria based on incapacitating episodes, an 
incapacitating episode is defined as a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note 1..  Here, bed rest and treatment by a 
physician are not shown and the December 2008 orthopedic VA 
examiner and the March 2010 VA examiner both noted that the 
Veteran's low back disability did not result in incapacitating 
episodes.  Therefore, this alternative method of evaluation based 
on incapacitating episodes does not provide for a higher rating.  
The disability also is not shown to involve any factor(s) to 
warrant evaluation of the disability under any other provision(s) 
of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the disability under consideration, 
pursuant to Hart (cited above); and that the claim for higher 
rating must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 40 percent for spine disability, 
characterized as lumbago, from August 7, 2006, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


